

117 HR 2635 IH: Restoring Offshore Wind Opportunities Act
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2635IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Tonko (for himself and Ms. Ross) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize certain leasing on the Outer Continental shelf, and for other purposes.1.Short titleThis Act may be cited as the Restoring Offshore Wind Opportunities Act.2.Leasing on the Outer Continental Shelf(a)Leasing authorizedThe Secretary of the Interior is authorized to grant leases pursuant to section 8(p)(1)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)(C)) in the areas withdrawn by the Presidential Memorandum entitled Memorandum on the Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition (issued September 8, 2020) and the Presidential Memorandum entitled Presidential Determination on the Withdrawal of Certain Areas of the United States Outer Continental Shelf from Leasing Disposition (issued September 25, 2020).(b)WithdrawalsAny Presidential withdrawal of an area of the Outer Continental Shelf from leasing under section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)) issued after the date of enactment of this Act shall apply only to leasing authorized under subsections (a) and (i) of section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a) and 1337(i)), unless otherwise specified.